DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt and entry of Applicants' reply filed on August 6, 2021 is acknowledged.  Claim 8 is amended.  Thus, Claims 8-13 are pending and are further examined on the merits in the U.S. National stage application. 

Examiner’s Note
The citations to the specification below are taken from the SUBSTITUTE SPECIFICATION/CLEAN COPY specification (described as such in the upper right hand corner of each page of this specification) as filed by Applicants on April 15, 2019.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over US2016/0161147 (Lorenson et al.; published on June 9, 2016) (LORENSON) in view of US4490102 (Carrѐ et al.; issued on December 25, 1984) (CARRÈ), and further in view of US4004864 (Schibbye; January 25, 1977) (SCHIBBYE) and US2010/0254845 (Nemit, Jr.; published on October 7, 2010) (NEMIT, JR.) which is applied as evidentiary evidence for the present combination.  

		A screw compressor (rotary screw compressor 5, ¶ 0081, lines 1-4, Figs. 1-11) for a utility vehicle (this recitation recites the purpose or intended use of how Applicants’ screw compressor is intended to be used, and as written as part of the preamble of Claim 1, is not given patentable weight as the intended use does not result in a structural difference, MPEP 2111.02, II), comprising: 
			the screw compressor (air compressor 5, ¶ 0035);
			a housing (enclosure housing 1, ¶ 0027, line 10, Fig. 1a), wherein the screw compressor (3) is mounted in the housing (1); 
			a temperature sensor (temperature sensor 34, ¶ 0039, line 10), wherein a temperature of oil in the housing (1) is monitorable by the temperature sensor (¶ 0039, lines 10-12 and ¶ 0081, lines 25-36); 
			an oil filter (“Oil/Air Separator Tank” and/or “Oil Filter” each provide a filtering feature to the oil discharged from the air compressor (the separator tank filters/separates the oil from the compressed air and the Oil Filter cleans the oil), ¶ 0081, especially lines 14-16 and 28, Fig. 11); 
			a heat exchanger (“Oil Heat Exchanger”, ¶ 0081, lines 29-32, Fig. 11); 
			wherein the oil in the housing (1) is kept at an operating temperature by the oil filter (“Oil/Air Separator Tank” and/or “Oil Filter”, ¶ 0081, line 28, Fig. 11) and the heat exchanger (“Oil Heat Exchanger”, oil within the housing is kept at 
			at least one screw compressor drive (engine 3 mechanically powers the “Air Compressor” which is a rotary screw compressor which makes engine 3 a kind of screw compressor drive, ¶s 0040, especially lines 3 and 4, 0052, especially lines 1 and 2, and ¶ 0081, lines 1-6, Figs. 1A-3 and 11).
LORENSON does not teach that the screw compressor comprises 
				at least one female screw, 
				at least one male screw which meshes with the female screw, 			
				wherein the screw compressor drive drives the female screw; 
				wherein the female screw has an axial coupling and an input shaft and wherein the input shaft is axially driven by the screw compressor drive via the axial coupling; 
				wherein transmission of torque from the screw compressor drive to the female screw takes place substantially coaxially.  
CARRÈ teaches a screw compressor (title, Abstract, col. 1, lines 27 and 28, Figs. 1-3) comprising: 
			at least one female screw (female rotor body 6, col. 2, line 48, Figs. 1-3); 
			at least one male screw (male rotor body 5, col. 2, lines 47 and 48) which meshes (col. 1, lines 46 and 47) with the female screw (6); and 			
			wherein the female screw (6) has an input shaft (end portion 35 of the front shaft member 21 of the female rotor 6, col. 3, lines 59 and 60, Fig. 2).
	While LORENSON discloses that any type of known screw compressor could be used (¶ 0035, lines 1-3) and that the screw compressor could be coupled to the drive engine by any known type of coupling (¶ 0040, lines 3 and 4), LORENSON does not go into the specifics of the screw compressor itself.  However, CARRÈ teaches a screw compressor comprising the features claimed that is coupled to a drive through the female screw input shaft.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the type of compressor taught by CARRÈ as the screw compressor of LORENSON since LORENSON states that any suitable screw compressor could be used as part of the system (¶ 0035, lines 1-3).
	While LORENSON and CARRÈ teach at least one screw compressor drive/drive unit that drives the female screw, LORENSON and CARRÈ do not teach that the input shaft is axially driven by the screw compressor drive via an axial coupling where transmission of torque from the screw compressor drive to the female screw takes place substantially coaxially.  SCHIBBYE teaches a compressing apparatus (screw compressor 12, title, Abstract, col. 2, line 26, Figs. 1-3) that includes an input shaft 
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize an axial coupling and have the input shaft be axially driven by the screw compressor drive via the axial coupling so that transmission of torque from the screw compressor drive to the input shaft of the screw rotor takes place substantially coaxially as taught by SCHIBBYE  and incorporate these drive features into the drive arrangement of the modified screw compressor of LORENSON and CARRÈ since it would have amounted to choosing from a finite number of identified, predictable solutions with a reasonable expectation of success. Therefore, the PHOSITA would 


    PNG
    media_image1.png
    244
    438
    media_image1.png
    Greyscale

Examiner’s ANNOTATED Fig. 1 of SCHIBBYE
	
	In reference to Claim 9, LORENSON and CARRÈ teach a screw compressor (title, Abstract, col. 1, lines 27 and 28, Figs. 1-3 of CARRÈ) that includes a number of teeth of the female screw (6; six teeth, Fig. 3) is greater than that of the male screw (5; four teeth, and 6 teeth > 4 teeth).   
 	In reference to Claims 10, 11, and 13, LORENSON and CARRÈ teach a screw compressor (title, Abstract, col. 1, lines 27 and 28, Figs. 1-3 of CARRÈ) that includes a transmission ratio of the female screw (6, Fig. 3) to the male screw (5) is two to three (4 teeth:6 teeth…ratio 2:3, col. 2, lines 2 and 3, Fig. 3 of CARRÈ) (Claim 10) and that the female screw (6, Fig. 3) has six teeth and the male screw (5) has four teeth (Claim 11) 
	In reference to Claim 12, LORENSON and CARRÈ teach a screw compressor (title, Abstract, col. 1, lines 27 and 28, Figs. 1-3 of CARRÈ) that includes the female screw (6, Fig. 3) and the male screw (5) having substantially the same nominal diameter (while the Examiner understands the Figures are not scaled drawings a visual inspection of Fig. 3 depicts that the female and male rotor bodies (6, 5) are disposed in cylindrical bores (cylindrical chambers 4, 3, col. 2, lines 45 and 46 of CARRÈ) that have the same diameter sizing; because the female and male rotor bodies (6, 5) engage with the inner peripheral walls of these respective cylindrical bores having the same diameter provides an indication of sizing that implies the nominal diameter of the female and male rotor bodies each have the same nominal diameter).   

Response to Arguments 
Applicants’ claim amendments and arguments filed in the reply filed on August 6, 2021 have been fully considered and are persuasive to the currently pending claims with respect to: 
			(i) objection to a drawing, and
 			(ii) the previous 35 U.S.C. 112, second paragraph rejections 
which are hereby withdrawn by the Examiner.  

Applicants’ arguments with respect to independent Claim 8 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Upon reconsideration and search Claim 8 is now rejected based on LORENSON (US2016/0161147) and CARRÈ (US4490102) and SCHIBBYE (US4004864) and this rejection is fully cited above.    


Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  The cited reference US2014/0102103, US2016/01896757, and US3785755 each show elements and features of the state of the art prior to the filing date of Applicants’ disclosure.   
	
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W THIEDE whose telephone number is (313)446-4907.  The examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL THIEDE/
Examiner, Art Unit 3746
Wednesday October 27, 2021

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746